NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        MAY 30 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

 UNITED STATES OF AMERICA,                         No. 16-35855

                   Plaintiff-Appellee,             D.C. Nos. 2:16-cv-00161-JLQ
                                                             2:10-cr-0025-JLQ
   v.

 WILLIAM BACON,                                    MEMORANDUM *

                   Defendant-Appellant.

                     Appeal from the United States District Court
                         for the Eastern District of Washington
                   Justin L. Quackenbush, District Judge, Presiding

                              Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

        William Bacon appeals from the district court’s order denying his motion to

vacate his sentence pursuant to 28 U.S.C. § 2255. We have jurisdiction under 28

U.S.C. § 2253, and we affirm.

        As Bacon concedes, all of his arguments on the three certified issues in this


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
appeal are foreclosed. See Beckles v. United States, 137 S. Ct. 886, 895 (2017)

(holding that “the advisory Sentencing Guidelines are not subject to a vagueness

challenge under the Due Process Clause and that [U.S.S.G.] § 4B1.2(a)’s residual

clause is not void for vagueness”).

      Bacon’s motion to expand the certificate of appealability is denied. See 9th

Cir. R. 22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999).

      AFFIRMED.




                                         2                                  16-35855